 In the Matter of HENRY I. SIEGEL, DOING BUSINESS AS HENRY I. SIEGELCOMPANYandAMALGAMATED CLOTHINGWORKERS OF AMERICAC. I. O.Case No. R-47792.Decided January 08, 1943Jurisdiction:garment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to bargain ; eligibility determined by pay-roll preceding date of lock-out when plant was not in operation at time of hearing ; election necessary.Unit appropriatefor CollectiveBargaining:allproduction and maintenanceemployees, excluding office clerical employees, supervisory employees, and con-fidential secretaries to company bfficials.Mr. Ralph S. Clifford,for the Board.Mr. Arnold F. Marthenke,ofDickson, Tenn., andMr. Carl F.Albrecht,of Atlanta, Ga., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Clothing Workers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Henry I. Siegel, doing business as Henry I. Siegel Com-pany, Dickson, Tennessee, herein called the Company, the NationalLabor Relations Board provided for.an appropriate hearing upondue notice before Paul L. Styles, Trial Examiner.Said hearing washeld at Dickson, Tennessee, on January 16,, 1943.The Board and theUnion appeared and participated in the hearing.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Although the Company and United Garment Workeis of America, A F. of L, wereserved with notice, they did not appear at the hearing47 N. L. R. B , No. 12.74 HENRYI.SIEGELCOMPANY75,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHenry I. Siegel, doing business as Henry I. Siegel. Company, oper-ates aplant at Dickson, Tennessee, where he is engaged in the manu-facture, sale, and distribution of men's and boys' pants.Approxi-mately 95 percent of all materials used by the Company is shippedto it from points outside the State of Tennessee, and approximately85 percent of the Company's manufactured products are shipped topoints outside the State of Tennessee.The Company employs ap-proximately 700 persons.II.THE ORGANIZATION INVOLVEDAmalgamatedClothingWorkers of America is a labor organiza-tion affiliated with the Congress of Industrial,Organizations,admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 11, 1943, the Union requested the Company to recog-nizeit as the exclusive bargaining representative of the Company'semployees.The Company refused this request.Testimony of a Field Examiner of the Board during the hearingindicates that the Union represents a substantial number of theemployees in the unit hereinafter found to be appropriate.2We find that a, question affecting commerce has arisen concerningthe representation of employees of, the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union contends that all production and maintenance em-ployees at the Dickson plant -of the Company, including office cleri-cal employees, but excluding supervisory employees and confidentialsecretaries to Company officials, constitute an appropriate unit.TheCompany was not represented at the hearing 'and took no positionwith respect to the unit.As stated above, the Union contends that office clerical employeesshould be included in the unit.The record does not indicate whetheror not the Union has any substantial representation among such2 The Field Examiner testified that the Union presented 469 membership applicationcards bearing apparently genuine signaturesThere are approximately 700 employeesin the appropriate unitThe Company refused to submit its pay roll although it wassubpenaed Tor that purpose. DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, and since no affirmative showing has been made nor anycompelling reasons advanced as to why we should'depart from ourusualpractice of excluding clerical employees from units largely com-posed of production and maintenance employees, we shall exclude theoffice clerical employees from the unit.We find that all production and maintenance employees at theDickson plant. of the Company, excluding office clerical employees,supervisory employees, 'and confidential secretaries to company offi=cials, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act. ,V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation- can best beresolved by means of an election by secret ballot.At the time of thehearing, an alleged lock-out by the Company on January 6, 1943, wasstill current and the entire Dickson plant of the Company was shutdown.The Union requests that.the payroll immediately precedingJanuary 6, 1943, be used to determine eligibility to vote. In view of,the fact that the plant has not been in operation since January 6,1943, and under all the, circumstances we shall direct that the em-ployees eligible to vote shall be those in the appropriate unit whosenames appear-on the Company's pay roll immediately preceding Jan-uary 6, 1943, subject to the limitations and additions set forth in theDirection of Election, herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National LaborRelationsBoardRules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Henry I. Siegel,doing business as Henry I. Siegel Company, Dickson, Tennessee, anelection by secret ballot shall be conducted as early as possible, but not'laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Tentli Re-gion,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Reg-ulations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding January 6, 1943, including any such employees who did notwork during said pay-roll period because, they were ill or on vacationor temporarily laid off, and including employees in the armedforces'i HENRY T. SIEGEL COMPANY77of the United States who present, themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Amalga-mated Clothing Workers of America, affiliated with the Congress of.Industrial Organizations, for the purposes of collective bargaining.